                                          Case 4:19-cv-01454-HSG Document 82 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                 Case No. 19-cv-01454-HSG
                                         DREVALEVA,
                                   8                                                        ORDER REGARDING CASE STATUS
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                         UNITED STATES OF AMERICA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Prior to reassignment to the undersigned, Judge Alsup granted the Defendants’ motion to

                                  14   dismiss. Dkt. No. 35. On September 20, 2019, Judge Alsup entered final judgment in favor of the

                                  15   Defendants, directed the clerk to close the file, and the case was terminated. Dkt. No. 36. On

                                  16   November 18, 2020, the Ninth Circuit affirmed the dismissal order. Dkt. No. 60. And on March

                                  17   3, 2021, the Ninth Circuit denied Plaintiff’s petition for rehearing en banc. Dkt. No. 70. The

                                  18   Ninth Circuit’s mandate issued on March 11, 2021. Dkt. No. 71. Accordingly, the Court

                                  19   reemphasizes that this case is closed. No further filings shall be accepted in this closed case. All

                                  20   pending motions are DENIED.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/29/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
